Citation Nr: 1703225	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the reduction of the evaluation for prostate adenocarcinoma with residual radiation cystitis, from 100 percent to 20 percent, effective October 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico, which originally reduced the evaluation assigned for residuals of prostate cancer from 100 percent to 20 percent, effective October 1, 2013.  A February 2015 rating decision later increased the evaluation to 40 percent, effective September 25, 2014.

The issue of entitlement to service connection for a psychiatric condition, to include as secondary to service-connected residuals of prostate cancer, has been raised by the record in the March 2015 Form 9 Substantive Appeal and December 2016 Informal Hearing Presentation.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally granted a 100 percent evaluation under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system, specifically status post prostate adenocarcinoma with residual radiation cystitis.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 provides for a 100 percent evaluation beyond the cessation of any surgical, antineoplastic chemotherapy or other therapeutic procedure, with a mandatory VA examination after six months.  If there has been no local reoccurrence or metastasis, the condition is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The current 40 percent evaluation granted in the February 2015 rating decision was based upon the provisions of 38 C.F.R. § 4.115a, Ratings of the Genitourinary System-Dysfunctions.  Specifically, the 40 percent evaluation was awarded due to urinary frequency consistent with the criteria for a 40 percent evaluation, as documented at the most recent VA prostate cancer examination in September 2014.

VA treatment records, including an October 2016 Hematology and Oncology Note, indicate worsening renal function and occasional hematuria (blood in urine).  As the provisions of § 4.115a include ratings for renal dysfunction in excess of the Veteran's current 40 percent evaluation, worsening of renal function and hematuria indicate a potential worsening of the Veteran's condition since his most recent September 2014 VA examination.  

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, as previously noted, VA treatment records indicate a possible worsening of the residuals of the Veteran's prostate cancer.  As a result, a determination as to whether the reduction of the evaluation was proper would be premature prior to the scheduling of a new examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 
Take appropriate steps to obtain any VA treatment records.

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected residuals of prostate cancer.  

Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating the condition under 38 C.F.R. § 4.115a.  The examiner should obtain a detailed clinical history from the Veteran. 

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim.  If the benefits sought remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





